                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MARIA KARLA TERRAZA,                             Case No. 16-cv-03994-JST
                                                         Plaintiff,                          ORDER GRANTING IN PART AND
                                   8
                                                                                             DENYING IN PART DEFENDANT
                                                   v.                                        AON HEWITT INVESTMENT
                                   9
                                                                                             CONSULTING, INC.’S MOTION FOR
                                  10        SAFEWAY INC., et al.,                            SUMMARY JUDGMENT
                                                         Defendants.                         UNDER SEAL1
                                  11

                                  12                                                         Re: ECF No. 136
Northern District of California
 United States District Court




                                  13
                                       I.       INTRODUCTION
                                  14
                                                This case concerns the administration of Defendant Safeway, Inc.’s 401(k) plan (“Safeway
                                  15
                                       Plan” or “Plan”). The Plan is an employee pension benefit plan within the meaning of 29 U.S.C. §
                                  16
                                       1002(2)(A) that is covered by ERISA, and an individual account plan within the meaning of 29
                                  17
                                       U.S.C. § 1002(34). The Safeway Plan is an example of what is commonly called a “defined
                                  18
                                       contribution” plan. In addition to Safeway, defendants include Benefit Plans Committee Safeway
                                  19
                                       Inc. n/k/a Albertsons Companies Retirement Benefits Plans Committee (“BPC”), Peter J. Bocian,
                                  20
                                       David F. Bond, Michael J. Boylan, Robert B. Dimond, Laura A. Donald, Dennis J. Dunne, Robert
                                  21
                                       L. Edwards, Bradley S. Fox, Bernard L. Hardy, Russell M. Jackson, Peggy Jones, Suz-Ann Kirby,
                                  22
                                       Robert Larson, Melissa C. Plaisance, Paul Rowan, Andrew J. Scoggin, and Aon Hewitt
                                  23

                                  24
                                       1
                                  25     The Court has filed this order under seal because it contains or refers to material subject to
                                       sealing orders. Within seven days of the filing date of this order, the parties shall file a stipulated
                                  26   proposed redacted version of this order, redacting only those portions of the order containing or
                                       referring to material for which the Court has granted a motion to seal and which the parties still
                                  27   request be sealed. The parties shall also email a PDF copy of the proposed redacted order, without
                                       any ECF headers, to jstpo@cand.uscourts.gov. The Court will review the parties’ proposal and
                                  28   issue a redacted version of the order.
                                   1   Investment Consulting, Inc. (“Aon”) (collectively, “Defendants”).

                                   2            Plaintiff Maria Terraza alleges that Safeway, its BPC, and the Plan’s investment advisor,

                                   3   Aon, violated their fiduciary duties in their selection and retention of certain investments in the

                                   4   Plan. See generally ECF No. 72 (“Second Amended Complaint” or “SAC”).2 In addition to these

                                   5   entities, she names individual members of the BPC as defendants. The facts are well-known to the

                                   6   parties and the Court has summarized Plaintiff’s allegations in detail in two prior orders, ECF Nos.

                                   7   65, 109, and so the Court will not elaborate them here.

                                   8            Defendant Aon now moves for summary judgment. It contends that: (1) Plaintiff’s claims

                                   9   against Aon premised on alleged imprudent conduct occurring before March 31, 2011 are time-

                                  10   barred by ERISA’s six-year statute of repose, 29 U.S.C. § 1113(1); (2) Plaintiff lacks evidence

                                  11   from which a reasonable factfinder could conclude that Aon engaged in an imprudent process with

                                  12   respect to its investment advice to the Plan; (3) Plaintiff lacks evidence from which a reasonable
Northern District of California
 United States District Court




                                  13   factfinder could conclude that the challenged investment options in the Plan’s lineup were

                                  14   objectively imprudent and that any alleged imprudence by Aon resulted in – or caused the Plan –

                                  15   any financial loss; and (4) Plaintiff purports to assert her claims in a representative capacity on

                                  16   behalf of the Plan under 29 U.S.C. § 1132(a)(2) but has failed to take the required steps to protect

                                  17   the interests of other Plan participants or to proceed on their behalf, and thus cannot advance

                                  18   claims for losses except those allegedly experienced through her own Plan account. ECF No. 136

                                  19   at 2.

                                  20            For the reasons set forth below, the Court will grant the motion in part and deny it in part.

                                  21   II.      LEGAL STANDARD

                                  22            Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  23   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  24   A dispute is genuine only if there is sufficient evidence for a reasonable trier of fact to resolve the

                                  25   issue in the nonmovant’s favor, and a fact is material only if it might affect the outcome of the

                                  26   case. Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014)

                                  27

                                  28   2
                                           A related case, Lorenz v. Safeway, Inc., Case No. 16-cv-04903-JST, makes similar allegations.
                                                                                          2
                                   1   (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986)). The court must draw all

                                   2   reasonable inferences in the light most favorable to the nonmoving party. Johnson v. Rancho

                                   3   Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1018 (9th Cir. 2010).

                                   4          Where the party moving for summary judgment would bear the burden of proof at trial,

                                   5   that party “has the initial burden of establishing the absence of a genuine issue of fact on each

                                   6   issue material to its case.” C.A.R. Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474,

                                   7   480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of

                                   8   proof at trial, that party “must either produce evidence negating an essential element of the

                                   9   nonmoving party’s claim or defense or show that the nonmoving party does not have enough

                                  10   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire &

                                  11   Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies

                                  12   its initial burden of production, the nonmoving party must produce admissible evidence to show
Northern District of California
 United States District Court




                                  13   that a genuine issue of material fact exists. Id. at 1102-03. If the nonmoving party fails to make

                                  14   this showing, the moving party is entitled to summary judgment. Celotex Corp. v. Catrett, 477

                                  15   U.S. 317, 322-23 (1986).

                                  16          “Under ERISA, plan fiduciaries are charged with the duty of loyalty, the duty of prudence,

                                  17   the duty to diversify investments, and the duty to act in accordance with the documents and

                                  18   instruments governing the plan.” White v. Chevron Corp., No. 16-CV-0793-PJH, 2017 WL

                                  19   2352137, at *4 (N.D. Cal. May 31, 2017) (citing 29 U.S.C. § 1104(a)(1)).

                                  20          ERISA requires that a pension plan fiduciary act “with the care, skill, prudence, and

                                  21   diligence under the circumstances then prevailing that a prudent [person] acting in a like capacity

                                  22   and familiar with such matters would use in the conduct of an enterprise of a like character and

                                  23   with like aims.” 29 U.S.C. § 1104(a)(1)(B). Under this “prudent person” standard, courts must

                                  24   determine “whether the individual trustees, at the time they engaged in the challenged

                                  25   transactions, employed the appropriate methods to investigate the merits of the investment and to

                                  26   structure the investment.” Donovan v. Mazzola, 716 F.2d 1226, 1232 (9th Cir. 1983). The

                                  27   prudence analysis “focus[es] on a fiduciary’s conduct in arriving at an investment decision, not on

                                  28   its results.” In re Unisys Sav. Plan Litig., 74 F.3d 420, 434 (3d Cir. 1996). This duty of prudence
                                                                                         3
                                   1   extends to both the initial selection of an investment and the continuous monitoring of investments

                                   2   to remove imprudent ones. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828˗29 (2015).

                                   3          “Because the content of the duty of prudence turns on ‘the circumstances . . . prevailing’ at

                                   4   the time the fiduciary acts, the appropriate inquiry will necessarily be context specific.” Fifth

                                   5   Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 425 (2014) (quoting 29 U.S.C. § 1104(a)(1)(B)).

                                   6   Put differently, the prudence inquiry is “fact intensive.” Terraza v. Safeway Inc., 241 F. Supp. 3d

                                   7   1057, 1078 (N.D. Cal. 2017) (citing Tussey v. ABB, Inc., 746 F.3d 327, 336 (8th Cir. 2014)).

                                   8   “And, because it involves the application of a reasonableness standard, ‘[r]arely will such a

                                   9   determination be appropriate on a motion for summary judgment.’” Id. (quoting Bd. of Trs. of S.

                                  10   Cal. IBEW–NECA Defined Contribution Plan v. Bank of N.Y. Mellon Corp., No. 09 CIV. 6273

                                  11   RMB, 2011 WL 6130831, at *3 (S.D.N.Y. Dec. 9, 2011)).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          A.      Whether Plaintiff’s Claims Against AON Based On Conduct Before March
                                                      2011 Are Time-Barred
                                  14
                                              Aon argues initially that ERISA’s six-year statute of repose bars all claims against Aon
                                  15
                                       based on its conduct before March 31, 2011. ECF No. 136 at 13 (citing 29 U.S.C. § 1113(1)).
                                  16
                                       Section 1113(1) bars claims brought more than six years after a “fiduciary’s breach of any
                                  17
                                       responsibility, duty, or obligation.” The SAC is the first complaint that named Aon as a defendant
                                  18
                                       and included allegations of misconduct against it, and that document was filed on March 31, 2017.
                                  19
                                       ECF No. 72.
                                  20
                                              Whether a proposed amendment to a complaint relates back to a previous complaint is
                                  21
                                       governed by Federal Rule of Civil Procedure Rule 15(c). Under Rule 15(c)(3), an amended
                                  22
                                       complaint naming a new party relates back to the filing date of the original complaint only if it
                                  23
                                       arose from the same conduct or transaction, and, within 120 days of the original complaint, the
                                  24
                                       new party had notice of the litigation such that it would not be prejudiced and knew or should
                                  25
                                       have known that “but for a mistake concerning the identity of the proper party,” it would have
                                  26
                                       been named as a defendant. Fed. R. Civ. P. 15(c); G.F. Co. v. Pan Ocean Shipping Co., Ltd., 23
                                  27
                                       F.3d 1498, 1501 (9th Cir. 1994). Rule 15(c) “has been interpreted to mean that for ‘claims
                                  28
                                                                                         4
                                   1   asserted against a new defendant to relate back in time to the original complaint, the plaintiff must

                                   2   demonstrate . . . that the new party knew or should have known that the action would have been

                                   3   brought against the party but for a mistake in identity.’” Brooks v. ComUnity Lending, Inc., No. C

                                   4   07-4501 JF (RS), 2009 WL 1513397, at *4 (N.D. Cal. May 29, 2009) (quoting Bass v. World

                                   5   Wrestling Fed’n Entm’t, Inc., 129 F. Supp. 2d 491, 507-08 (E.D.N.Y. 2001)). “Plaintiff has the

                                   6   burden of demonstrating the elements of relation back.” Wilkins-Jones v. Cty. of Alameda, No. C-

                                   7   08-1485 EMC, 2012 WL 3116025, at *12 (N.D. Cal. July 31, 2012).

                                   8          Terraza’s arguments in favor of relation back are not convincing. She contends that “as the

                                   9   Safeway Defendants’ acknowledged co-fiduciary during the Relevant Period, Aon was on notice

                                  10   that it would be jointly liable for any fiduciary breaches, 29 U.S.C. § 1105(a), and was only not

                                  11   named in the initial complaint because Plaintiff was unaware of its role until after discovery.”

                                  12   ECF No. 162 at 13 n.8. Section 1105, cited by Terraza, imposes joint and several liability on a
Northern District of California
 United States District Court




                                  13   fiduciary for a breach of duty by another fiduciary “if it participates knowingly in the breach, if it

                                  14   enabled the other to commit the breach, or if it knows of the other’s breach and fails to take

                                  15   reasonable efforts to remedy the breach.” Kanawi v. Bechtel Corp., 590 F. Supp. 2d 1213, 1223

                                  16   (N.D. Cal. 2008). By itself, it does not assist the Court’s analysis regarding relation back or put

                                  17   Aon on constructive notice of its potential liability.

                                  18          Terraza also cites Patru v. Rush, No. 3:13-CV-00357-SI, 2014 WL 3962496 (D. Or. Aug.

                                  19   13, 2014). Plaintiff in that case sued two employees of the Oregon Department of Human

                                  20   Services (“DHS”) relating to DHS’s processing of Plaintiff’s application for a license to admit

                                  21   ventilator-dependent residents to her adult foster home. Id. at *1. Plaintiff then moved to add

                                  22   those employees’ supervisor, as well as five other employees who worked in the same office, as

                                  23   defendants. Id. at *4. The Patru court granted the motion as to the supervisor, finding that “as the

                                  24   supervisor and final decision-maker regarding ventilator licenses, [she] both received adequate

                                  25   notice of the lawsuit and ‘should have known that the action would have been brought against

                                  26   [her], but for a mistake,’” but denied the motion as to the remaining employees. Id. (quoting Fed.

                                  27   R. Civ. P. 15(c)(1)(C)). Patru does not help Terraza; unlike in that case, there is no evidence that

                                  28   Aon received notice of any kind as required by Rule 15. Equally importantly, Aon was not added
                                                                                          5
                                   1   as a defendant within the Rule 4(m) period. Thus, the Court finds that Terraza does not benefit

                                   2   from the relation back doctrine. As a consequence, Aon cannot be liable for its 2010 actions in

                                   3   allegedly failing to consider conflicts of interest in Safeway’s 2010 selection of the JP Morgan

                                   4   SmartRetirement PassiveBlend target date funds (“JPM TDFs”), or in recommending the selection

                                   5   of those funds without adequate historical performance information. It also cannot be liable for its

                                   6   role in selecting the Wells Fargo Advantage Strategic Large Cap Growth Fund in January 2011.

                                   7          Terraza points to the Court’s prior order denying Defendant Safeway’s motion to dismiss

                                   8   Terraza’s claims pertaining to investments added to the Plan before 2010. There, the Court held,

                                   9          “[A] fiduciary normally has a continuing duty of some kind to monitor investments
                                              and remove imprudent ones” that “exists separate and apart from the trustee’s duty
                                  10          to exercise prudence in selecting investments at the outset.” Tibble v. Edison Int’l,
                                              135 S. Ct. 1823, 1828-29 (2015). As a result, where the plaintiff “allege[s] that a
                                  11          fiduciary breached the duty of prudence by failing to properly monitor investments
                                              and remove imprudent ones,” the claim is timely “so long as the alleged breach of
                                  12          the continuing duty occurred within six years of suit.” Id. Here, Terraza alleges
Northern District of California
 United States District Court




                                              that the Defendants acted imprudently by continuing to offer underperforming
                                  13          investment options with excessive fees until at least 2015, just one year before
                                              Terraza filed suit. Therefore, those claims are timely even though three of the
                                  14          investment options were initially added to the Plan before 2010.
                                  15   Terraza v. Safeway Inc., 241 F. Supp. 3d 1057, 1068 (N.D. Cal. 2017). As the prior quote

                                  16   suggests, Aon might potentially be liable for its actions in allowing Safeway to maintain the JPM

                                  17   TDFs in the Plan after they were initially selected. But the only criticism Plaintiff offers on that

                                  18   score directed at Aon is that the JPM TDFs underperformed the Dow Jones Target Date

                                  19   Benchmark Index during an unspecified number of unspecified quarters. ECF No. 162 at 26.

                                  20   These facts are insufficient to sustain a claim against Aon, and all of Aon’s other actions that

                                  21   Plaintiff challenges pertain to the selection process. See id. at 15-18. Accordingly, Aon is

                                  22   entitled to summary judgment as to the JPM TDF funds.

                                  23          There are triable issues of material fact regarding the remaining funds. As to each, there is

                                  24   evidence in support of Plaintiff’s allegation that “Aon’s persistent and relatively consistent

                                  25   ‘advice’ was to retain the existing investments in the Plan” and Aon “recommended that the other

                                  26   Defendants do little or nothing to improve the investments offered by the Plan and the expenses

                                  27   paid by the Plan and its participants,” even when those investments were significantly

                                  28   underperforming. SAC ¶¶ 90-91. As the Court observed when it denied Aon’s motion to dismiss
                                                                                         6
                                   1   the Second Amended Complaint, “[the] duty of prudence extends to both the initial selection of an

                                   2   investment and the continuous monitoring of investments to remove imprudent ones.” ECF No.

                                   3   109 at 5 (citing Tibble, 135 S. Ct. at 1828˗29).

                                   4           B.      Interest Income Fund
                                   5           There is a triable issue of material fact as to whether Aon met its duty of prudence to

                                   6   monitor the performance of the Interest Income Fund and determine whether to recommend its

                                   7   replacement as a Plan asset. It underperformed both a stable value fund managed by Vanguard

                                   8   and the Hueler Index, and also underperformed the Rolling 5-Year Constant Maturity Treasury

                                   9   Index, which Aon used as a benchmark in its own monitoring materials, for all but one of the 16

                                  10   quarters beginning Q1 2010. There is also a disputed issue of fact regarding whether Aon should

                                  11   have placed this fund on a “watch list” as required by the Investment Policy Statement.

                                  12           C.      SSgA S&P 500 Index Fund
Northern District of California
 United States District Court




                                  13           There is a triable issue of material fact as to whether Aon met its duty of prudence to

                                  14   monitor the performance of the SSgA S&P 500 Index Fund (which the parties also refer to as

                                  15   “State Street”) and determine whether to recommend its replacement as a Plan asset. The fund

                                  16   underperformed a comparable Vanguard index fund for more than six consecutive quarters, on

                                  17   more than one occasion, during the relevant period. ECF No. 156-2 at 25.

                                  18           D.      Wells Fargo Advantage Strategic Large Cap Growth Fund
                                  19           There is a triable issue of material fact as to whether Aon met its duty of prudence to

                                  20   monitor the performance of the Wells Fargo Advantage Strategic Large Cap Growth Fund and

                                  21   determine whether to recommend its replacement as a Plan asset. The fund underperformed the

                                  22   Russell 1000 Growth Index during the relevant period.

                                  23           The Court notes that Plaintiff’s expert Martin Dirks opined, as to another fund, that an

                                  24   investment option offered by the Plan should have been removed if it was not within the top

                                  25   quartile of its peer group for six consecutive quarters. ECF No. 156-2 at 57. The Wells Fargo

                                  26   fund does not meet this test, having underperformed the Russell 1000 Growth Index for a

                                  27   maximum of four consecutive quarters. Id. at 89. Because the summary judgment briefing does

                                  28   not address this discrepancy, the parties can address it at trial.
                                                                                           7
                                   1             E.     RS Partners Fund
                                   2             There is a triable issue of material fact as to whether Aon met its duty of prudence to

                                   3   monitor the performance of the RS Partners Fund and determine whether to recommend its

                                   4   replacement as a Plan asset. As previously noted, Plaintiff’s expert testified that an investment

                                   5   option offered by the Plan should have been removed if it was not within the top quartile of its

                                   6   peer group for six consecutive quarters. RS Partners Fund underperformed according to this

                                   7   metric.

                                   8             F.     Chesapeake Core Growth Fund
                                   9             There is a triable issue of material fact as to whether Aon met its duty of prudence to

                                  10   monitor the performance of the Chesapeake Core Growth Fund. Plaintiff’s expert noted that “the

                                  11   [Chesapeake] fund ranked in the bottom 96% versus peer funds on a 3-year basis and in the

                                  12   bottom 97% versus peer funds on a 5-year basis.” ECF No. 156-2 at 22.
Northern District of California
 United States District Court




                                  13             G.     Causation
                                  14             Safeway argues Terraza cannot establish causation for her claims. ECF No. 144 at 15.

                                  15   ERISA requires a breaching fiduciary to “make good to such plan any losses to the plan resulting

                                  16   from each such breach.” 29 U.S.C. § 1109(a) (emphasis added). Ultimately, Terraza bears the

                                  17   burden of proving this “causal link between the [alleged breach] and the harm suffered by the

                                  18   plan.” Wright v. Or. Metallurgical Corp., 360 F.3d 1090, 1099 (9th Cir. 2004) (affirming granted

                                  19   motion to dismiss); see also Friend v. Sanwa Bank Cal., 35 F.3d 466, 469 (9th Cir. 1994) (holding

                                  20   “ERISA holds a trustee liable for a breach of fiduciary duty only to the extent that losses to the

                                  21   plan result from the breach” in affirming summary judgment for defendant); Ronches v. Dickerson

                                  22   Emp. Benefits, Inc., No. CV 09-04279 MMM (PJWx), 2009 WL 10669571, at *22 (C.D. Cal. Oct.

                                  23   30, 2009) (holding the “statutory phrase ‘resulting from’ indicates that there must be ‘some causal

                                  24   link between the alleged breach of [fiduciary] duties and the loss plaintiff seeks to recover

                                  25   (citation omitted)).

                                  26             Terraza has submitted sufficient evidence to create a dispute of material fact regarding

                                  27   causation. She has submitted expert testimony that the fiduciaries, including Aon, failed prudently

                                  28
                                                                                           8
                                   1   to monitor the performance of each of the challenged funds.3 She also identifies plausible

                                   2   alternative investments. See, e.g., ECF No. 156-2 at 43 (identifying the Vanguard Stable Value

                                   3   Fund as an alternative to the Interest Income Fund); id. at 65 (identifying the Vanguard 500 Index

                                   4   Fund as an alternative to the SSgA S&P 500 Index Fund); id. at 35 (identifying the Vanguard

                                   5   Russell 1000 Growth Index I Fund as an alternative to the Wells Fargo Advantage Strategic Large

                                   6   Cap Growth Fund); id. at 58 (identifying the Vanguard Russell 2000 Value Index I Fund as an

                                   7   alternative to the RS Partners Fund); id. at 24 (identifying the Vanguard Russell 1000 Growth

                                   8   Index I Fund as an alternative to the Chesapeake Core Growth Fund). Whether these proposed

                                   9   alternatives are fair comparators will be resolved at trial.

                                  10           H.      Whether Terraza Properly Asserts Claims in a Representative Capacity on
                                                       Behalf of the Plan
                                  11
                                               Lastly, Aon argues that “Plaintiff purports to assert her claims in a representative capacity
                                  12
Northern District of California




                                       on behalf of the Plan under 29 U.S.C. § 1132(a)(2) but has failed to take the required steps to
 United States District Court




                                  13
                                       protect the interests of other Plan participants or to proceed on their behalf, and thus cannot
                                  14
                                       advance claims for losses except those allegedly experienced through her own Plan account.”
                                  15
                                       ECF No. 136 at 2; see also id. at 31-33 (same). Aon suggests that Plaintiff needed to move for
                                  16
                                       class certification or take other steps to formally establish herself as a representative plaintiff.
                                  17
                                               Judge Wilken recently summarized the law in this area as follows:
                                  18
                                               The ability to file a § 502(a)(2) claim as a class action is an important one.
                                  19           Participants bringing a § 502(a)(2) claim act in a representative capacity on behalf
                                               of the plan and are bound to “employ procedures to protect effectively the interests
                                  20           they purport to represent.” Coan v. Kaufman, 457 F.3d 250, 259 (2d Cir. 2006);
                                               see also Massachusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 142 n.9 (1985).
                                  21

                                  22   3
                                         Aon urges the Court to adopt the causation standard that “Plaintiff must show the investment
                                  23   options she challenges were objectively imprudent – i.e., that no reasonable fiduciary would
                                       include them in a 401(k) plan lineup – and resulted in losses to the Plan.” ECF No. 136 at 23
                                  24   (citing Fifth-Third Bancorp. v. Dudenhoeffer, 573 U.S. 409, 428 (2014)); id. at 9 (same). But the
                                       Supreme Court in Dudenhoeffer never set forth Aon’s proposed “objective imprudence” standard.
                                  25   Dudenhoeffer concerned fiduciary breach claims arising out of a fiduciary’s decision to buy or
                                       hold the employer’s stock in an employee stock ownership plan. The Supreme Court held that
                                  26   “[t]o state a claim for breach of the duty of prudence on the basis of inside information, a plaintiff
                                       must plausibly allege an alternative action that the defendant could have taken that would have
                                  27   been consistent with the securities laws and that a prudent fiduciary in the same circumstances
                                       would not have viewed as more likely to harm the fund than to help it.” 573 U.S. at 428. In any
                                  28   event, while courts in other circuits may have adopted an objective imprudence standard, see ECF
                                       No. 162 at 21, the Ninth Circuit has not, and the Court will not do so here.
                                                                                          9
                                              Representatives can discharge their duty by ensuring absent participants are
                                   1          properly represented, joining or making a good faith effort to join other
                                              participants, or filing a class action pursuant to Rule 23. Coan, 457 F.3d at 259-60.
                                   2          Where the number of participants is large, a class action may be the most
                                              appropriate procedural device. Id. at 260; see also Shady Grove Orthopedic
                                   3          Associates v. Allstate Ins. Co., 559 U.S. 393, 402 (2010) (Rule 23 provides
                                              “procedural fairness and efficiency”).
                                   4
                                       Cryer v. Franklin Res., Inc., No. C 16-4265 CW, 2017 WL 4410103, at *4 (N.D. Cal. Oct. 4,
                                   5
                                       2017). Nonetheless, Judge Wilken did not say, and no case cited by the Defendants holds, that
                                   6
                                       certification under Rule 23 is a prerequisite to representative status. To the contrary, “[h]ere, the
                                   7
                                       plan remains in existence and the Court may easily direct that the proceeds be paid to the plan
                                   8
                                       directly. Alternatively, the Court may, either upon motion of a party or sua sponte, invoke the
                                   9
                                       procedures of Rule 23.1, either wholly or in part, to the extent necessary to protect the interests of
                                  10
                                       the other interested parties.” Stanton v. Couturier, No. 2:05-CV-02046-RRB-KJM, 2007 WL
                                  11
                                       4570699, at *3 (E.D. Cal. Dec. 26, 2007).
                                  12
Northern District of California




                                              In her complaint, Plaintiff specifically requests that Defendants remit the losses they
 United States District Court




                                  13
                                       caused to the Plan, rather than to her individually. ECF No. 72 ¶ 107(b) (requesting “[e]quitable,
                                  14
                                       legal or remedial relief to return all losses to the Plan and/or for restitution and/or damages”). In
                                  15
                                       its reply brief, Aon does not address Stanton or its holding, and the Court takes the point as having
                                  16
                                       been conceded.
                                  17
                                                                                 CONCLUSION
                                  18
                                              For the foregoing reasons, Aon’s motion for summary judgment is GRANTED with
                                  19
                                       respect to actions taken before March 31, 2011, including its role in selecting the Wells Fargo
                                  20
                                       Advantage Strategic Large Cap Growth Fund in January 2011, and with respect to allegations of
                                  21
                                       any kind concerning the JP Morgan SmartRetirement PassiveBlend target date funds. In all other
                                  22
                                       respects, the motion is DENIED.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: April 9, 2019
                                  25                                                     ______________________________________
                                  26                                                                   JON S. TIGAR
                                                                                                 United States District Judge
                                  27

                                  28
                                                                                         10
